Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 8 TO AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 8 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
December 19, 2016 (this “Eighth Amendment”), among WEST CORPORATION, a Delaware
corporation (the “Borrower”), the Subsidiary Borrowers (as defined in the
Existing Credit Agreement (as defined below)) party hereto, the Guarantors (as
defined in the Existing Credit Agreement) party hereto, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent under and as defined in the
Existing Credit Agreement (in such capacity, the “Administrative Agent”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as designated Lender of the 2016 Replacement
Term B-12 Loans referred to below (in such capacity, the “Designated 2016
Replacement Term B-12 Lender”) and designated Lender of the 2016 Replacement
Term B-14 Loans referred to below (in such capacity, the “Designated 2016
Replacement Term B-14 Lender”), each of the other Lenders (as defined below)
party hereto with a 2016 Replacement Term B-12 Commitment referred to below
(together with the Designated 2016 Replacement Term B-12 Lender, the “2016
Replacement Term B-12 Lenders”) and each of the other Lenders party hereto with
a 2016 Replacement Term B-14 Commitment referred to below (together with the
Designated 2016 Replacement Term B-14 Lender, the “2016 Replacement Term B-14
Lenders”).

PRELIMINARY STATEMENTS

A. The Borrower, each lender from time to time party thereto (the “Lenders”),
the Administrative Agent and other agents and parties party thereto have entered
into an Amended and Restated Credit Agreement, dated as of October 5, 2010 (as
amended by Amendment No. 1 to Amended and Restated Credit Agreement, dated as of
August 15, 2012, Amendment No. 2 to Amended and Restated Credit Agreement, dated
as of October 24, 2012, Amendment No. 3 to Amended and Restated Credit
Agreement; Amendment No. 1 to Guarantee Agreement, dated as of February 20,
2013, Amendment No. 4 to Amended and Restated Credit Agreement, dated as of
January 24, 2014, Amendment No. 5 to Amended and Restated Credit Agreement,
dated as of July 1, 2014, Amendment No. 6 to Amended and Restated Credit
Agreement, dated as of November 24, 2015 and Amendment No. 7 to Amended and
Restated Credit Agreement, dated as of June 17, 2016, and as further amended,
supplemented and/or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”; the Existing Credit Agreement as amended by this Eighth
Amendment (the “Amended Credit Agreement”)).

B. The Borrower and Subsidiary Borrowers desire to amend the Existing Credit
Agreement to, among other things, (x) reprice the outstanding Term B-12 Loans
under the Existing Credit Agreement at a lower Applicable Rate and/or interest
rate floor by refinancing in full all of the outstanding Term B-12 Loans with
2016 Replacement Term B-12 Loans (as defined below) pursuant to, and in
accordance with the requirements of, Section 10.01 of the Existing Credit
Agreement (collectively, the “2016 Replacement Term B-12 Facility”), which
refinancing may take the form of (1) a conversion of certain existing Term B-12
Loans into 2016 Replacement Term B-12 Loans and/or (2) additional new
commitments to fund 2016 Replacement Term B-12 Loans, the proceeds of which will
be used to prepay in full the outstanding Term B-12 Loans under the Existing
Credit Agreement immediately prior to giving effect to this Eighth Amendment
(for purposes of this Eighth Amendment, herein called the “Refinanced Term B-12
Loans”) in an aggregate principal amount of $867,825,000 and (y) reprice the
outstanding Term B-14 Loans under the Existing Credit Agreement at a lower
Applicable Rate and/or interest rate floor by refinancing in full all of the
outstanding Term B-14 Loans with 2016 Replacement Term B-14 Loans (as defined
below) pursuant to, and in accordance with the requirements of, Section 10.01 of
the Existing Credit Agreement (collectively, the “2016 Replacement Term B-14
Facility”), which refinancing may take the form of (1) a conversion of certain
existing Term B-14 Loans into 2016 Replacement Term B-14 Loans and/or
(2) additional new commitments to fund 2016 Replacement Term



--------------------------------------------------------------------------------

B-14 Loans, the proceeds of which will be used to prepay in full the outstanding
Term B-14 Loans under the Existing Credit Agreement immediately prior to giving
effect to this Eighth Amendment (for purposes of this Eighth Amendment, herein
called the “Refinanced Term B-14 Loans”) in an aggregate principal amount of
$259,350,000.

C. The Borrower has appointed Wells Fargo Securities, LLC (“Wells Fargo” or, in
its capacity as left lead arranger, the “Left Lead Arranger”), Deutsche Bank
Securities Inc. (“DBSI”), and Merrill Lynch, Pierce, Fenner and Smith
Incorporated (“MLPFS”) to act, and each of Wells Fargo, DBSI and MLPFS have
agreed to act, as joint lead arrangers (collectively, the “Lead Arrangers”) and
joint bookrunners, in each case, with respect to this Eighth Amendment, the 2016
Replacement Term B-12 Facility and the 2016 Replacement Term B-14 Facility.

D. The parties hereto have agreed, subject to the terms and conditions
hereinafter set forth, to amend the Existing Credit Agreement as set forth
below.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms not otherwise defined in this Eighth
Amendment have the same meanings as specified in the Amended Credit Agreement.

SECTION 2. Amendments to Existing Credit Agreement.

(a) (i) Each of the 2016 Replacement Term B-12 Lenders hereby agrees to make to
the Borrower and the Subsidiary Borrowers, on (and subject to the occurrence of)
the Eighth Amendment Effective Date (as defined below), 2016 Replacement Term
B-12 Loans in Dollars in an aggregate principal amount equal to $867,825,000 to
refinance all Refinanced Term B-12 Loans in accordance with the relevant
requirements of the Existing Credit Agreement and this Eighth Amendment. It is
understood and agreed that the 2016 Replacement Term B-12 Loans being made
pursuant to this Eighth Amendment shall constitute “Replacement Term Loans” as
defined in, and pursuant to, Section 10.01 of the Existing Credit Agreement, and
the Refinanced Term B-12 Loans being refinanced shall constitute “Refinanced
Term Loans” as defined in, and pursuant to, Section 10.01 of the Existing Credit
Agreement. Except as expressly provided in this Eighth Amendment (including as
to the Applicable Rate and call protection) and the Amended Credit Agreement,
the 2016 Replacement Term B-12 Loans shall be on terms identical to the
Refinanced Term B-12 Loans (including, without limitation, as to maturity,
Guarantors, Collateral (and ranking) and payment priority).

(ii) Each of the 2016 Replacement Term B-14 Lenders hereby agrees to make to the
Borrower and the Subsidiary Borrowers, on (and subject to the occurrence of) the
Eighth Amendment Effective Date, 2016 Replacement Term B-14 Loans in Dollars in
an aggregate principal amount equal to $259,350,000 to refinance all Refinanced
Term B-14 Loans in accordance with the relevant requirements of the Existing
Credit Agreement and this Eighth Amendment. It is understood and agreed that the
2016 Replacement Term B-14 Loans being made pursuant to this Eighth Amendment
shall constitute “Replacement Term Loans” as defined in, and pursuant to,
Section 10.01 of the Existing Credit Agreement, and the Refinanced Term B-14
Loans being refinanced shall constitute “Refinanced Term Loans” as defined in,
and pursuant to, Section 10.01 of the Existing Credit Agreement. Except as
expressly provided in this Eighth Amendment (including as to the Applicable Rate
and call protection) and the Amended Credit Agreement, the 2016 Replacement Term
B-14 Loans shall be on terms identical to the Refinanced Term B-14 Loans
(including, without limitation, as to maturity, Guarantors, Collateral (and
ranking) and payment priority).

 

2



--------------------------------------------------------------------------------

(iii) The Administrative Agent has prepared a schedule (the “New 2016 Commitment
Schedule”) which sets forth the allocated commitments received by it with
respect to the (x) 2016 Replacement Term B-12 Loans (such commitments, the “2016
Replacement Term B-12 Commitments”) from the 2016 Replacement Term B-12 Lenders
and (y) 2016 Replacement Term B-14 Loans (such commitments, the “2016
Replacement Term B-14 Commitments”) from the 2016 Replacement Term B-14 Lenders.
The Left Lead Arranger has notified each 2016 Replacement Term B-12 Lender as to
its allocated 2016 Replacement Term B-12 Commitment and each 2016 Replacement
Term B-14 Lender as to its allocated 2016 Replacement Term B-14 Commitment,
respectively, and each of the 2016 Replacement Term B-12 Lenders and the 2016
Replacement Term B-14 Lenders is listed as a signatory to this Eighth Amendment.
On the Eighth Amendment Effective Date, all then outstanding Refinanced Term
B-12 Loans and Refinanced Term B-14 Loans shall be refinanced in full as
follows:

(A) (x) the outstanding aggregate principal amount of Refinanced Term B-12 Loans
of each Term B-12 Lender which (i) is an existing Term B-12 Lender under the
Existing Credit Agreement with respect to Refinanced Term B-12 Loans prior to
giving effect to this Eighth Amendment (each, an “Existing Term B-12 Lender”)
and (ii) does not have a 2016 Replacement Term B-12 Commitment (a Term B-12
Lender meeting the requirements of subclauses (x)(i) and (ii), each, a
“Non-Converting Term B-12 Lender”) shall be repaid in full in cash with respect
to its Refinanced Term B-12 Loans and (y) the outstanding aggregate principal
amount of Refinanced Term B-14 Loans of each Term B-14 Lender which (i) is an
existing Term B-14 Lender under the Existing Credit Agreement with respect to
Refinanced Term B-14 Loans prior to giving effect to this Eighth Amendment
(each, an “Existing Term B-14 Lender”) and (ii) does not have a 2016 Replacement
Term B-14 Commitment (a Term B-14 Lender meeting the requirements of subclauses
(y)(i) and (ii), each, a “Non-Converting Term B-14 Lender”) shall be repaid in
full in cash with respect to its Refinanced Term B-14 Loans;

(B) (x) the outstanding aggregate principal amount of Refinanced Term B-12 Loans
of each Existing Term B-12 Lender which has a 2016 Replacement Term B-12
Commitment (each, a “2016 Converting Term B-12 Lender”) shall automatically be
converted into new Term B-12 Loans (each, a “Converted 2016 Replacement Term
B-12 Loan”) in a principal amount equal to such 2016 Converting Term B-12
Lender’s outstanding Refinanced Term B-12 Loans (the “Term B-12 Loan
Conversion”) and (y) the outstanding aggregate principal amount of Refinanced
Term B-14 Loans of each Existing Term B-14 Lender which has a 2016 Replacement
Term B-14 Commitment (each, a “2016 Converting Term B-14 Lender”) shall
automatically be converted into new Term B-14 Loans (each, a “Converted 2016
Replacement Term B-14 Loan”) in a principal amount equal to such 2016 Converting
Term B-14 Lender’s outstanding Refinanced Term B-14 Loans (the “Term B-14 Loan
Conversion”);

(C) (1) each Person with a 2016 Replacement Term B-12 Commitment that is not an
Existing Term B-12 Lender (each, a “New 2016 Replacement Term B-12 Lender”) and
(2) each 2016 Converting Term B-12 Lender with a 2016 Replacement Term B-12
Commitment in an amount in excess of the aggregate principal amount of
Refinanced Term B-12 Loans of such 2016 Converting Term B-12 Lender (any such
difference as to such 2016 Converting Term B-12 Lender, a “New 2016 Replacement
Term B-12 Commitment”), agrees to make to the Borrower and the applicable
Subsidiary Borrowers a new Term B-12 Loan (the “New 2016 Replacement Term B-12
Loans” and, together with the Converted 2016 Replacement Term B-12 Loans, the
“2016 Replacement Term B-12 Loans”) in a principal amount equal to such New 2016
Replacement Term B-12 Lender’s 2016 Replacement Term B-12 Commitment or such
2016 Converting Term B-12 Lender’s New 2016 Replacement Term B-12 Commitment, as
the case may be, on the Eighth Amendment Effective Date; and

(D) (1) each Person with a 2016 Replacement Term B-14 Commitment that is not an
Existing Term B-14 Lender (each, a “New 2016 Replacement Term B-14 Lender”) and
(2) each 2016 Converting Term B-14 Lender with a 2016 Replacement Term B-14
Commitment in an

 

3



--------------------------------------------------------------------------------

amount in excess of the aggregate principal amount of Refinanced Term B-14 Loans
of such 2016 Converting Term B-14 Lender (any such difference as to such 2016
Converting Term B-14 Lender, a “New 2016 Replacement Term B-14 Commitment”),
agrees to make to the Borrower and the applicable Subsidiary Borrowers a new
Term B-14 Loan (the “New 2016 Replacement Term B-14 Loans” and, together with
the Converted 2016 Replacement Term B-14 Loans, the “2016 Replacement Term B-14
Loans”) in a principal amount equal to such New 2016 Replacement Term B-14
Lender’s 2016 Replacement Term B-14 Commitment or such 2016 Converting Term B-14
Lender’s New 2016 Replacement Term B-14 Commitment, as the case may be, on the
Eighth Amendment Effective Date.

(iv) On the Eighth Amendment Effective Date, (x) each 2016 Replacement Term B-12
Lender hereby agrees to “fund” its 2016 Replacement Term B-12 Loans in an
aggregate principal amount equal to such 2016 Replacement Term B-12 Lender’s
2016 Replacement Term B-12 Commitment and (y) each 2016 Replacement Term B-14
Lender hereby agrees to “fund” its 2016 Replacement Term B-14 Loans in an
aggregate principal amount equal to such 2016 Replacement Term B-14 Lender’s
2016 Replacement Term B-14 Commitment, in each case, as follows:

(A) (x) each 2016 Converting Term B-12 Lender shall fund its Converted 2016
Replacement Term B-12 Loans by converting its then outstanding principal amount
of Refinanced Term B-12 Loans into a Converted 2016 Replacement Term B-12 Loan
in a principal amount equal to such 2016 Converting Term B-12 Lender’s
outstanding Refinanced Term B-12 Loans and (y) each 2016 Converting Term B-14
Lender shall fund its Converted 2016 Replacement Term B-14 Loans by converting
its then outstanding principal amount of Refinanced Term B-14 Loans into a
Converted 2016 Replacement Term B-14 Loan in a principal amount equal to such
2016 Converting Term B-14 Lender’s outstanding Refinanced Term B-14 Loans; and

(B) (x) the Designated 2016 Replacement Term B-12 Lender shall fund in cash to
the Borrower and the applicable Subsidiary Borrowers, on behalf of each 2016
Converting Term B-12 Lender with a New 2016 Replacement Term B-12 Commitment and
each New 2016 Replacement Term B-12 Lender with a 2016 Replacement Term B-12
Commitment an aggregate amount equal to (1) in the case of a 2016 Converting
Term B-12 Lender, such 2016 Converting Term B-12 Lender’s New 2016 Replacement
Term B-12 Commitment, and (2) in the case of a New 2016 Replacement Term B-12
Lender, such New 2016 Replacement Term B-12 Lender’s 2016 Replacement Term B-12
Commitment, if any and (y) the Designated 2016 Replacement Term B-14 Lender
shall fund in cash to the Borrower and the applicable Subsidiary Borrowers, on
behalf of each 2016 Converting Term B-14 Lender with a New 2016 Replacement Term
B-14 Commitment and each New 2016 Replacement Term B-14 Lender with a 2016
Replacement Term B-14 Commitment an aggregate amount equal to, (1) in the case
of a 2016 Converting Term B-14 Lender, such 2016 Converting Term B-14 Lender’s
New 2016 Replacement Term B-14 Commitment, and (2) in the case of a New 2016
Replacement Term B-14 Lender, such New 2016 Replacement Term B-14 Lender’s 2016
Replacement Term B-14 Commitment, if any.

(v) On the Eighth Amendment Effective Date, the Borrower shall pay in cash
(x) all accrued and unpaid interest on the Refinanced Term B-12 Loans through
the Eighth Amendment Effective Date at the rate in effect prior to giving effect
to this Eighth Amendment, (y) all accrued and unpaid interest on the Refinanced
Term B-14 Loans through the Eighth Amendment Effective Date at the rate in
effect prior to giving effect to this Eighth Amendment, and (z) to each
Non-Converting Term B-12 Lender, each 2016 Converting Term B-12 Lender, each
Non-Converting Term B-14 Lender and each 2016 Converting B-14 Lender, any loss,
expense or liability due under Section 3.05 of the Existing Credit Agreement.

(vi) Promptly following the Eighth Amendment Effective Date, (x) all Term B-12
Notes, if any, evidencing the Refinanced Term B-12 Loans shall be cancelled and
returned to the

 

4



--------------------------------------------------------------------------------

Borrower, and any 2016 Replacement Term B-12 Lender may request that its 2016
Replacement Term B-12 Loan be evidenced by a Term B-12 Note and (y) all Term
B-14 Notes, if any, evidencing the Refinanced Term B-14 Loans shall be cancelled
and returned to the Borrower, and any 2016 Replacement Term B-14 Lender may
request that its 2016 Replacement Term B-14 Loan be evidenced by a Term B-14
Note, in each case, pursuant to Section 2.11(a) of the Amended Credit Agreement.

(vii) All proceeds of the (x) 2016 Replacement Term B-12 Loans will be used
solely to repay the outstanding principal amount of Refinanced Term B-12 Loans
of Existing Term B-12 Lenders on the Eighth Amendment Effective Date and
(y) 2016 Replacement Term B-14 Loans will be used solely to repay the
outstanding principal amount of Refinanced Term B-14 Loans of Existing Term B-14
Lenders on the Eighth Amendment Effective Date, and, in each case, to pay any
fees and expenses incurred in connection with this Eighth Amendment.

(b) Subject to the satisfaction (or waiver) of the conditions set forth in
Section 3 hereof (immediately after making of the 2016 Replacement Term B-12
Loans and 2016 Replacement Term B-14 Loans), the Existing Credit Agreement is
hereby amended as follows:

(A) The definition of “Adjusted Eurocurrency Rate” appearing in Section 1.01 of
the Existing Credit Agreement is hereby amended by deleting clause (b) appearing
in such definition in its entirety and inserting the following new clause (b) in
lieu thereof:

“(b)(i) in the case of Term B-12 Loans only, if higher than the rate per annum
determined in accordance with preceding clause (a), a rate per annum equal to
0.75% and (ii) in the case of Term B-14 Loans only, if higher than the rate per
annum determined in accordance with preceding clause (a), a rate per annum equal
to 0.00% and”

(B) The definition of “Applicable Rate” appearing in Section 1.01 of the
Existing Credit Agreement is hereby amended by (1) deleting clauses (c) and
(d) appearing in such definition in their entirety and inserting the following
new clauses (c) and (d) in lieu thereof:

“(c) with respect to Term B-12 Loans, (i) maintained as Base Rate Loans, 1.50%
and (ii) maintained as Eurocurrency Rate Loans, 2.50%;

(d) with respect to Term B-14 Loans, (i) maintained as Base Rate Loans, 1.50%
and (ii) maintained as Eurocurrency Rate Loans, 2.50%;”

and (2) inserting the following new text at the end thereof:

“Notwithstanding the foregoing, in the case of the Term B-12 Loans and the Term
B-14 Loans, the Applicable Rate shall be increased as, and to the extent,
necessary to comply with the MFN Protection in Section 2.14(b).”

(C) The definition of “Arrangers” appearing in Section 1.01 of the Existing
Credit Agreement is hereby amended by deleting such definition in its entirety
and inserting the following new definition in lieu thereof:

““Arrangers” means Wells Fargo Securities, LLC and Deutsche Bank Securities
Inc., each in its capacity as a joint lead arranger (or, (i) with respect to the
Fourth Amendment and the Term B-9 Loans and Term B-10 Loans, Wells Fargo
Securities, LLC and Deutsche Bank Securities Inc., each in its capacity as a
Joint lead arranger and bookrunner, (ii) with respect to the Fifth Amendment and
the

 

5



--------------------------------------------------------------------------------

Term A-1 Facility and Revolving Credit Facility, Wells Fargo Securities, LLC,
Deutsche Bank Securities Inc., Bank of Montreal, Chicago Branch, Citibank, N.A.,
Goldman Sachs Bank USA, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Morgan Stanley Senior Funding, Inc., each in its capacity as a Joint lead
arranger and bookrunner, (iii) with respect to the Sixth Amendment and the Term
B-11 Loans, Deutsche Bank Securities Inc. and Wells Fargo Securities, LLC, each
in its capacity as a Joint lead arranger and bookrunner, (iv) with respect to
the Seventh Amendment and the Extended 2016 Revolving Credit Facility and the
Term A-2 Loans, Wells Fargo Securities, LLC and Deutsche Bank Securities Inc.,
each in its capacity as joint lead arranger, (v) with respect to the Seventh
Amendment, the Term B-12 Loans and Term B-14 Loans, Wells Fargo Securities, LLC,
Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Citizens Bank, National Association, each in its capacity as a
joint lead arranger, and (vi) with respect to the Eighth Amendment, Wells Fargo
Securities, LLC, Deutsche Bank Securities Inc. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, each in its capacity as a joint lead arranger).”

(D) The definition of “Base Rate” appearing in Section 1.01 of the Existing
Credit Agreement is hereby amended by deleting clause (e) appearing in such
definition in its entirety and inserting the following new clause (e) in lieu
thereof:

“(e)(i) with respect to Term B-12 Loans, 1.75% per annum and (ii) with respect
to Term B-14 Loans, 0.00% per annum.”

(E) The definition of “Bookrunners” appearing in Section 1.01 of the Existing
Credit Agreement is hereby amended by deleting such definition in its entirety
and inserting the following new definition in lieu thereof:

““Bookrunners” means Lehman Brothers Inc., Deutsche Bank Securities Inc. and
Banc of America Securities LLC, each in its capacity as a joint bookrunner (or,
(i) with respect to the Seventh Amendment, the Extended 2016 Revolving Credit
Facility and the Term A-2 Loans, Wells Fargo Securities, LLC and Deutsche Bank
Securities Inc., each in its capacity as a joint bookrunner , (ii) with respect
to the Seventh Amendment, the Term B-12 Loans and Term B-14 Loans, Wells Fargo
Securities, LLC, Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Citizens Bank, National Association, each in its capacity
as a joint bookrunner, and (iii) with respect to the Eighth Amendment, Wells
Fargo Securities, LLC, Deutsche Bank Securities Inc. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, each in its in its capacity as a joint
bookrunner).”

(F) The definition of “Class” appearing in Section 1.01 of the Existing Credit
Agreement is hereby amended by deleting such definition in its entirety and
inserting the following new definition in lieu thereof:

““Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Existing Non-Extended Term B-10 Lenders, Existing Non-Extended Term A-1
Lenders, Term A-2 Lenders, Term B-11 Lenders, Term B-12 Lenders, Term B-14
Lenders, Revolving Credit Lenders and Extending Lenders with Extended Term Loans
or Extending Lenders with Extended Revolving Credit Commitments, (b) when used
with respect to Commitments, refers to whether such Commitments are Revolving
Credit Commitments, 2016 Replacement Term B-12 Commitments, Incremental Term
B-12 Commitments, Incremental Term A-2 Commitments, 2016 Replacement Term B-14
Commitments, Incremental Term B-14 Commitments or commitments in respect of any
other Extended Term Loans or other Extended Revolving Credit Commitments and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Credit Loans,
Existing Non-Extended Term B-10 Loans, Existing Non-Extended Term A-1 Loans,
Term A-2 Loans, Term B-11 Loans, Term B-12 Loans, Term B-14 Loans, Extended Term
Loans or Loans in respect of Extended Revolving Credit Commitments.”

 

6



--------------------------------------------------------------------------------

(G) The definition of “Pro Rata Share” appearing in Section 1.01 of the Existing
Credit Agreement is hereby amended by deleting such definition in its entirety
and inserting the following new definition in lieu thereof:

““Pro Rata Share” means, with respect to each Lender at any time, (i) a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof, (ii) for
purposes of Section 2.02(b) only, at the time of the funding of the Additional
Term B-9 Loans on the Fourth Amendment Effective Date, a fraction (expressed as
a percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Additional Term B-9 Commitment of such Lender at such time and
the denominator of which is the sum of the aggregate Additional Term B-9
Commitments of all Lenders at such time, (iii) for purposes of Section 2.02(b)
only, at the time of the funding of the Additional Term B-10 Loans on the Fourth
Amendment Effective Date, a fraction (expressed as a percentage, carried out to
the ninth decimal place), the numerator of which is the amount of the Additional
Term B-10 Commitment of such Lender at such time and the denominator of which is
the sum of the aggregate Additional Term B-10 Commitments of all Lenders at such
time, (iv) for purposes of Section 2.02(b) only, at the time of the funding of
the Term A-1 Loans, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the Term A-1
Commitment of such Lender at such time and the denominator of which is the sum
of the aggregate Term A-1 Commitments of all Term A-1 Lenders at such time,
(v) for purposes of Section 2.02(b) only, at the time of the funding of the Term
B-11 Loans on the Sixth Amendment Effective Date, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Term B-11 Commitment of such Lender at such time and the
denominator of which is the sum of the aggregate Term B-11 Commitments of all
Term B-11 Lenders at such time, (vi) for purposes of Section 2.02(b) only, at
the time of the funding of the Term B-12 Loans on the Seventh Amendment
Effective Date, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the Incremental Term
B-12 Commitment of such Lender at such time and the denominator of which is the
sum of the aggregate Incremental Term B-12 Commitments of all Term B-12 Lenders
at such time, (vii) for purposes of Section 2.02(b) only, at the time of the
funding of the Term B-14 Loans on the Seventh Amendment Effective Date, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Incremental Term B-14 Commitment of
such Lender at such time and the denominator of which is the sum of the
aggregate Incremental Term B-14 Commitments of all Term B-14 Lenders at such
time, (viii) for purposes of Section 2.02(b) only, at the time of the funding of
the Term A-2 Loans on the Seventh Amendment Effective Date, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Incremental Term A-2 Commitment of such
Lender at such time and the denominator of which is the sum of the aggregate
Incremental Term A-2 Commitments of all Term A-2 Lenders at such time, (ix) for
purposes of Section 2.02(b) only, at the time of the funding of the Term B-12
Loans on the Eighth Amendment Effective Date, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the 2016 Replacement Term B-12 Commitment of such Lender at such
time and the denominator of which is the sum of the aggregate 2016 Replacement
Term B-12 Commitments of all Term B-12 Lenders at such time, and (x) for
purposes of Section 2.02(b) only, at the time of the funding of the Term B-14
Loans on the Eighth Amendment Effective Date, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the

 

7



--------------------------------------------------------------------------------

numerator of which is the amount of the 2016 Replacement Term B-14 Commitment of
such Lender at such time and the denominator of which is the sum of the
aggregate 2016 Replacement Term B-14 Commitments of all Term B-14 Lenders at
such time.”

(H) The definition of “Term B-12 Borrowing” appearing in Section 1.01 of the
Existing Credit Agreement is hereby amended by deleting such definition in its
entirety and inserting the following new definition in lieu thereof:

“Term B-12 Borrowing” means a borrowing consisting of simultaneous Term B-12
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Term B-12 Lenders pursuant to
Section 2.01(a)(vii) and/or Section 2.01(xi).

(I) The definition of “Term B-12 Lender” appearing in Section 1.01 of the
Existing Credit Agreement is hereby amended by deleting such definition in its
entirety and inserting the following new definition in lieu thereof:

“Term B-12 Lender” means, at any time, any Lender that has an Incremental Term
B-12 Commitment, 2016 Replacement Term B-12 Commitment or a Term B-12 Loan at
such time.

(J) The definition of “Term B-12 Loan” appearing in Section 1.01 of the Existing
Credit Agreement is hereby amended by deleting such definition in its entirety
and inserting the following new definition in lieu thereof:

“Term B-12 Loan” means, (i) prior to the Eighth Amendment Effective Date, a Loan
made or converted pursuant to Section 2.01(a)(vii), and (ii) on or after the
Eighth Amendment Effective Date, the 2016 Replacement Term B-12 Loans made by
the 2016 Replacement Term B-12 Lenders on the Eighth Amendment Effective Date.

(K) The definition of “Term B-14 Borrowing” appearing in Section 1.01 of the
Existing Credit Agreement is hereby amended by deleting such definition in its
entirety and inserting the following new definition in lieu thereof:

“Term B-14 Borrowing” means a borrowing consisting of simultaneous Term B-14
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Term B-14 Lenders pursuant to
Section 2.01(a)(viii) and/or Section 2.01(xii).

(L) The definition of “Term B-14 Lender” appearing in Section 1.01 of the
Existing Credit Agreement is hereby amended by deleting such definition in its
entirety and inserting the following new definition in lieu thereof:

“Term B-14 Lender” means, at any time, any Lender that has a 2016 Replacement
Term B-14 Commitment or a Term B-14 Loan at such time.

 

8



--------------------------------------------------------------------------------

(M) The definition of “Term B-14 Loan” appearing in Section 1.01 of the Existing
Credit Agreement is hereby amended by deleting such definition in its entirety
and inserting the following new definition in lieu thereof:

“Term B-14 Loan” means, (i) prior to the Eighth Amendment Effective Date, a Loan
made or converted pursuant to Section 2.01(a)(viii), and (ii) on or after the
Eighth Amendment Effective Date, the 2016 Replacement Term B-14 Loans made by
the 2016 Replacement Term B-14 Lenders on the Eighth Amendment Effective Date.

(N) The definition of “Term Commitment” appearing in Section 1.01 of the
Existing Credit Agreement is hereby amended by deleting such definition in its
entirety and inserting the following new definition in lieu thereof:

““Term Commitment” means any commitment in respect of Extended Term Loans, any
Incremental Term A-2 Commitment, any Term B-11 Commitment, any Incremental Term
B-12 Commitment, any 2016 Replacement Term B-12 Commitment, any 2016 Replacement
Term B-14 Commitment and any Incremental Term B-14 Commitment.”

(O) Section 1.01 of the Existing Credit Agreement is hereby further amended by
inserting the following definitions in appropriate alphabetical order:

“2016 Replacement Term B-12 Commitment” has the meaning provided in the Eighth
Amendment.

“2016 Replacement Term B-12 Lender” has the meaning provided in the Eighth
Amendment.

“2016 Replacement Term B-12 Loans” has the meaning provided in the Eighth
Amendment.

“2016 Replacement Term B-14 Commitment” has the meaning provided in the Eighth
Amendment.

“2016 Replacement Term B-14 Lender” has the meaning provided in the Eighth
Amendment.

“2016 Replacement Term B-14 Loans” has the meaning provided in the Eighth
Amendment.

“Eighth Amendment” means that certain Amendment No. 8 to Amended and Restated
Credit Agreement, dated as of December 19, 2016 , among the Borrower, the
Subsidiary Borrowers party thereto, the Guarantors party thereto, the Lenders
party thereto, each 2016 Replacement Term B-12 Lender, each 2016 Replacement
Term B-14 Lender, the Designated 2016 Replacement Term B-12 Lender (as defined
therein), the Designated 2016 Replacement Term B-14 Lender (as defined therein)
and the Administrative Agent.”

“Eighth Amendment Effective Date” has the meaning specified in the Eighth
Amendment. For the avoidance of doubt, the Administrative Agent notified the
parties to this Agreement that the Eighth Amendment Effective Date occurred as
of December 19, 2016 .

“MFN Protection” has the meaning provided in Section 2.14(b).

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of the (a) Total
Outstandings under such Class (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations being deemed “held” by
such Lender for purposes of this definition), (b) aggregate unused Term
Commitments under such Class and (c) aggregate unused Revolving Credit
Commitments under such Class.

 

9



--------------------------------------------------------------------------------

(P) Section 1.02 of the Existing Credit Agreement is hereby amended by inserting
the following new clause (h) immediately after clause (g) thereof:

“(h) The terms “conversion” and “continuation” as they relate to (i) the Term
B-12 Loans shall include the consolidated “borrowing” of Term B-12 Loans
pursuant to the incurrence of 2016 Replacement Term B-12 Loans pursuant to the
2016 Replacement Term B-12 Commitments and (ii) the Term B-14 Loans shall
include the consolidated “borrowing” of Term B-14 Loans pursuant to the
incurrence of 2016 Replacement Term B-14 Loans pursuant to the 2016 Replacement
Term B-14 Commitments.”

(Q) Section 2.01(a) of the Credit Agreement is hereby amended by (i) renumbering
the existing clause “(xi)” thereof as clause “(xiii)” and inserting the
following new clauses (xi) and (xii) immediately following clause (x) thereof:

“(xi) Term B-12 Loans. On the Eighth Amendment Effective Date, subject to the
terms and conditions set forth herein and in the Eighth Amendment, as
applicable, the 2016 Replacement Term B-12 Lenders agree to make to the Borrower
and the applicable Subsidiary Borrowers a term loan denominated in Dollars in an
aggregate principal amount of the 2016 Replacement Term B-12 Commitment of such
2016 Replacement Term B-12 Lender on the Eighth Amendment Effective Date (as in
effect immediately prior to giving effect to the funding and termination thereof
on such date pursuant to Section 2.06(b)).

(xii) Term B-14 Loans. On the Eighth Amendment Effective Date, subject to the
terms and conditions set forth herein and in the Eighth Amendment, as
applicable, the 2016 Replacement Term B-14 Lenders agree to make to the Borrower
and the applicable Subsidiary Borrowers a term loan denominated in Dollars in an
aggregate principal amount of the 2016 Replacement Term B-14 Commitment of such
2016 Replacement Term B-14 Lender on the Eighth Amendment Effective Date (as in
effect immediately prior to giving effect to the funding and termination thereof
on such date pursuant to Section 2.06(b)).”

(R) Section 2.05(a)(i) of the Existing Credit Agreement is hereby amended by
deleting the text “Seventh Amendment Effective Date” in each place such text
appears in the second and third paragraphs therein and inserting “Eighth
Amendment Effective Date” in lieu thereof.

(S) Section 2.06 of the Existing Credit Agreement is hereby amended by deleting
clause (b)(i) thereof in its entirety and inserting the following new clause
(b)(i) in lieu thereof:

“(b) Mandatory. (i) The Term Commitment of each Term Lender shall be
automatically and permanently reduced to $0 upon the making of such Term
Lender’s Term Loans pursuant to Section 2.01(a) and, with respect to the Term
A-1 Commitments of each Term A-1 Lender, shall be automatically and permanently
reduced to $0 on January 1, 2015 if the Term A-1 Loans are not made before such
date. For the avoidance of doubt, (w) all Term A-1 Commitments shall be
automatically and permanently reduced to $0 on the Term A-1 Incurrence Date
regardless of the amount of Term A-1 Loans then incurred, (x) all Incremental
Term A-2 Commitments, Incremental Term B-12 Commitments and Incremental Term
B-14 Commitments shall be automatically and permanently reduced to $0 on the
Seventh Amendment Effective Date immediately after the incurrence of Term A-2
Loans, Term B-12 Loans and Term B-14 Loans on such date pursuant to
Section 2.01(a)(vii)(B), Section 2.01(a)(viii)(B) or Section 2.01(a)(ix)(B), as
the case may be, regardless of the amount of such Term

 

10



--------------------------------------------------------------------------------

Loans then incurred, (y) all 2016 Replacement Term B-12 Commitments shall be
automatically and permanently reduced to $0 on the Eighth Amendment Effective
Date immediately after the incurrence of 2016 Replacement Term B-12 Loans on
such date pursuant to the Eighth Amendment regardless of the amount of such Term
B-12 Loans then incurred and (z) all 2016 Replacement Term B-14 Commitments
shall be automatically and permanently reduced to $0 on the Eighth Amendment
Effective Date immediately after the incurrence of 2016 Replacement Term B-14
Loans on such date pursuant to the Eighth Amendment regardless of the amount of
such Term B-14 Loans then incurred.”

(T) Section 2.07 of the Existing Credit Agreement is hereby amended by deleting
clauses (a)(iii) and (iv) thereof in their entirety and inserting the following
new clauses (a)(iii) and (iv) in lieu thereof:

“(iii) for the ratable account of the Term B-12 Lenders, on the last Business
Day of each March, June, September and December, commencing on the last Business
Day of December 2016, an aggregate amount equal to 0.25% of the aggregate
principal amount of all Term B-12 Loans outstanding on the Eighth Amendment
Effective Date (after giving effect to the incurrence of the 2016 Replacement
Term B-12 Loans); provided that such payments of Term B-12 Loans shall be
reduced as a result of the application of prepayments of Term B-12 Loans made
after the Eighth Amendment Effective Date in accordance with the applicable
order of priority set forth in Section 2.05;

(iv) for the ratable account of the Term B-14 Lenders, on the last Business Day
of each March, June, September and December, commencing on the last Business Day
of December 2016, an aggregate amount equal to 0.25% of the aggregate principal
amount of all Term B-14 Loans outstanding on the Eighth Amendment Effective Date
(after giving effect to the incurrence of the 2016 Replacement Term B-14 Loans);
provided that such payments of Term B-14 Loans shall be reduced as a result of
the application of prepayments of Term B-14 Loans made after the Eighth
Amendment Effective Date in accordance with the applicable order of priority set
forth in Section 2.05;”

(U) Section 2.14 of the Existing Credit Agreement is hereby amended by deleting
clause (b) thereof in its entirety and inserting the following new clause (b) in
lieu thereof:

“(b) The Incremental Term Loans (i) shall rank pari passu in right of payment
and of security with the Revolving Credit Loans and the Term Loans, (ii) other
than as set forth in clause (iv) below, shall (x) in the case of any Incremental
Term Loans that are “A” Term Loans, not mature earlier than the Maturity Date
with respect to any Class of Term Loans that are “A” Term Loans; provided that
if there are no Term Loans that are “A” Term Loans at the time such Incremental
Term Loans are incurred then such Incremental Term Loans shall not mature
earlier than the 90th day prior to Maturity Date with respect to any Class of
Term Loans with an aggregate outstanding principal amount of $500,000,000 on the
date of incurrence of such Incremental Term Loans and (y) in the case of any
Incremental Term Loans that are “B” Term Loans, not mature earlier than (I) the
Maturity Date with respect to any Class of Term Loans that are “B” Term Loans or
(II) 90 days after the Maturity Date with respect to any Class of Term Loans
that are “A” Term Loans, (iii) other than as set forth in clause (iv) below,
shall (x) in the case of any Incremental Term Loans that are “A” Term Loans, not
have a Weighted Average Life to Maturity that is shorter than the Weighted
Average Life to Maturity with respect to any Class of Term Loans that are “A”
Term Loans, provided that if there are no Term Loans that are “A” Term Loans at
the time such Incremental Term Loans are incurred then the quarterly
amortization payments prior to the final stated maturity of such Incremental
Term Loans as a percentage of the original principal amount of such Incremental
Term Loans shall not exceed the quarterly amortization payments prior to the
final stated maturity of the Term A-1 Loans as a percentage of the original
principal amount of the Term A-1 Loans (assuming for such purposed that the Term
A-1 Loans were incurred on the Fifth Amendment Effective Date) and (y) in the
case of any Incremental Term Loans that are “B” Term Loans, not have a Weighted

 

11



--------------------------------------------------------------------------------

Average Life to Maturity that is shorter than the Weighted Average Life to
Maturity with respect to any Class of Term Loans, (iv) in the case of any
Incremental Term Loans the proceeds of which are used to prepay any Class of
Term Loans, the final maturity and Weighted Average Life to Maturity of such
Incremental Term Loans shall be no earlier than or shorter than, as applicable,
the final maturity and Weighted Average Life to Maturity of such Class of Term
Loans to be prepaid and (v) except as set forth above, shall be treated
substantially the same as the Term Loans (in each case, including with respect
to mandatory and voluntary prepayments); provided that (A) the terms and
conditions applicable to Incremental Term Loans may be materially different from
those of the Term Loans to the extent such differences are reasonably acceptable
to the Administrative Agent and (B) the interest rates and amortization schedule
applicable to the Incremental Term Loans shall be determined by the Borrower and
the lenders thereof; provided, however, that with respect to any Incremental
Term Loans that are “B” Term Loans ranking equal in priority with respect to the
Collateral with the 2016 Replacement Term B-12 Facility and the 2016 Replacement
Term B-14 Facility that are established on or prior to the date that is 18
months after the Eighth Amendment Effective Date, the Effective Yield applicable
to such Incremental Term Loans shall not be greater than the applicable
Effective Yield payable pursuant to the terms of this Agreement as amended
through the date of such calculation with respect to any Class of Loans that are
“B” Term Loans plus 50 basis points per annum unless the Effective Yield with
respect to such Class of Loans that are “B” Term Loans is increased so as to
cause the then applicable Effective Yield under this Agreement on such Class of
Loans that are “B” Term Loans to equal the Effective Yield then applicable to
the Incremental Term Loans minus 50 basis points (the foregoing, the “MFN
Protection”); provided that if the Incremental Term Loans include an interest
rate floor greater than the applicable interest rate floor under such Class of
Loans that are “B” Term Loans, such differential between interest rate floors
shall be equated to the applicable interest rate margin for purposes of
determining whether an increase to the interest rate margin under such Class of
Loans that are “B” Term Loans shall be required, but only to the extent an
increase in the interest rate floor in such Class of Loans that are “B” Term
Loans would cause an increase in the interest rate then in effect thereunder,
and in such case, the interest rate floor (but not the interest rate margin)
applicable to such Class of Loans that are “B” Term Loans shall be increased to
the extent of such differential between interest rate floors.”

(V) Section 2.14 of the Existing Credit Agreement is hereby further amended by
deleting the first sentence of clause (d) thereof in its entirety and inserting
the following new sentence in lieu thereof:

“Increased Term Loans shall be on the same terms as, and become part of, the
Class of Term Loans proposed to be increased under such Term Loan Increase;
provided that the amount of any original issue discount and upfront fees in
respect of the Increased Term Loans may differ from those in respect of the
Class of Term Loans proposed to be increased so long as the Increased Term Loans
will be fungible for U.S. federal income tax purposes with the Class of Term
Loans proposed to be increased; provided further, that the MFN Protection set
forth in Section 2.14(b) shall apply to any Class of Loans that are “B” Term
Loans proposed to be increased pursuant to such Term Loan Increase.”

(W) Section 3.07 of the Existing Credit Agreement is hereby amended by deleting
clause (d) thereof in their entirety and inserting the following new clause
(d) in lieu thereof:

“(d) In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure from or waiver of any
provisions of the Loan Documents or agree to any amendment thereto, (ii) the
consent, waiver or amendment in question requires the agreement of all affected
Lenders in accordance with the terms of Section 10.01 or all the Lenders with
respect to a certain Class of the Loans or Commitments and (iii) the Required
Lenders (or, in the case of a consent, waiver or amendment involving all
affected Lenders of a certain Class, the Required Class Lenders with respect to
such Class) have agreed (but solely to the extent required by Section 10.01) to
such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.””

 

12



--------------------------------------------------------------------------------

(X) Section 7.10 of the Existing Credit Agreement is hereby amended by deleting
clause (a)(v) thereof in its entirety and inserting the following new clause
(a)(v) in lieu thereof:

“(v) any Term B-12 Loans, whether directly or indirectly, other than (v) to
prepay outstanding Term Loans on the Seventh Amendment Effective Date, (w) to
prepay, on the Seventh Amendment Effective Date, any accrued but unpaid interest
on the Term Loans (including, for the avoidance of doubt, the Term B-10 Loans
subject to the Term B-10 Loan Extensions and the Term B-11 Loans subject to the
Term B-11 Loan Extension), (x) to prepay any accrued but unpaid interest and/or
commitment fees on the Revolving Credit Commitments, (y)(1) to prepay, on the
Eighth Amendment Effective Date, outstanding Term B-12 Loans on the Eighth
Amendment Effective Date and (2) to prepay, on the Eighth Amendment Effective
Date, any accrued but unpaid interest on the Term B-12 Loans and (z)(1) to pay,
on the Seventh Amendment Effective Date, fees and expenses incurred in
connection with the transactions described in the Seventh Amendment and (2) to
pay, on the Eighth Amendment Effective Date, fees and expenses incurred in
connection with the transactions described in the Eighth Amendment,”

(Y) Section 7.10 of the Existing Credit Agreement is hereby amended by deleting
clause (a)(viii) thereof in its entirety and inserting the following new clause
(a)(viii) in lieu thereof:

“(viii) any Term B-14 Loans, whether directly or indirectly, other than (v) to
prepay outstanding Term Loans on the Seventh Amendment Effective Date, (w) to
prepay, on the Seventh Amendment Effective Date, any accrued but unpaid interest
on the Term Loans (including, for the avoidance of doubt, the Term B-10 Loans
subject to the Term B-10 Loan Extensions and the Term B-11 Loans subject to the
Term B-11 Loan Extension), (x) to prepay any accrued but unpaid interest and/or
commitment fees on the Revolving Credit Commitments, (y)(1) to prepay, on the
Eighth Amendment Effective Date, outstanding Term B-14 Loans on the Eighth
Amendment Effective Date and (2) to prepay, on the Eighth Amendment Effective
Date, any accrued but unpaid interest on the Term B-14 Loans and (z)(1) to pay,
on the Seventh Amendment Effective Date, fees and expenses incurred in
connection with the transactions described in the Seventh Amendment and (2) to
pay, on the Eighth Amendment Effective Date, fees and expenses incurred in
connection with the transactions described in the Eighth Amendment,”

SECTION 3. Conditions of Effectiveness of this Eighth Amendment.

This Eighth Amendment shall become effective in the order described below and on
the first date (the “Eighth Amendment Effective Date”) when each of the
conditions set forth in this Section 3 shall have been satisfied and the
obligation of each 2016 Replacement Term B-12 Lender and 2016 Replacement Term
B-14 Lender to provide 2016 Replacement Term B-12 Loans and 2016 Replacement
B-14 Loans, respectively, in each case, pursuant to this Eighth Amendment is
subject to the satisfaction of each of the conditions set forth in this
Section 3.

(a) Execution of Documents. Each of the Administrative Agent and the Left Lead
Arranger shall have received a copy of (i) this Eighth Amendment, duly executed
and delivered by the Borrower, the Subsidiary Borrowers, each 2016 Replacement
Term B-12 Lender and each 2016 Replacement Term B-14 Lender and (ii) a Guarantor
Consent and Reaffirmation, in the form attached hereto as Annex B, duly executed
and delivered by each Guarantor (including each Subsidiary Borrower).

(b) Secretary’s Certificates; Good Standing Certificates. Each of the
Administrative Agent and the Left Lead Arranger shall have received (i) such
certificates of resolutions or other action,

 

13



--------------------------------------------------------------------------------

formation and governing documents, incumbency certificates and/or other
certificates of Responsible Officers of the Borrower and the Subsidiary
Borrowers as the Administrative Agent or the Left Lead Arranger may reasonably
request evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Eighth Amendment and the transactions contemplated hereby and (ii) good
standing certificates (or equivalent documents) from the applicable Governmental
Authority of the respective jurisdiction of organization of the Borrower and
each Subsidiary Borrower dated as of a recent date prior to the Eighth Amendment
Effective Date.

(c) Officer’s Certificate. Each of the Administrative Agent and the Left Lead
Arranger shall have received a certificate of a Responsible Officer of the
Borrower, certifying that the conditions precedent set forth in clauses (i),
(j) and (l) below have been satisfied on and as of the Eighth Amendment
Effective Date.

(d) Legal Opinion. Each of the Administrative Agent and the Left Lead Arranger
shall have received an opinion of Ropes & Gray LLP, counsel for the Loan
Parties, addressed to the Administrative Agent, the Lead Arrangers and each
Lender, in form and substance reasonably satisfactory to the Administrative
Agent and the Left Lead Arranger.

(e) [Reserved].

(f) Fees and Expenses. The Borrower shall have paid (or caused to be paid):

(i) to the Administrative Agent and the Left Lead Arranger, all fees and
out-of-pocket expenses (including the reasonable fees and expenses of White &
Case LLP) incurred by them in connection with the preparation, negotiation and
execution of this Eighth Amendment, as applicable, or as otherwise required to
be paid in connection with this Eighth Amendment, to the extent invoiced at
least one Business Day prior to the date hereof, and

(ii) to the Left Lead Arranger, all fees and expenses due under that certain
engagement letter, dated as of December 5, 2016 among the Borrower and Wells
Fargo, required to be paid on the Eighth Amendment Effective Date.

(g) Committed Loan Notice. Each of the Administrative Agent and Left Lead
Arranger shall have received a Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower, not later than 1:00 p.m.
(New York City time) three (3) Business Days before the requested date of
borrowing of the 2016 Replacement Term B-12 Loans and 2016 Replacement Term B-14
Loans on the Eighth Amendment Effective Date.

(h) Payment of Interest and Commitment Fees. Concurrently with the funding of
the 2016 Replacement Term B-12 Loans and the 2016 Replacement Term B-14 Loans,
the Borrower shall have paid to the Administrative Agent for the account of each
Lender with Refinanced Term B-12 Loans and each Lender with Refinanced Term B-14
Loans, in each case, on, and immediately prior to, the Eighth Amendment
Effective Date all accrued but unpaid interest (which for purposes of this
clause (h) shall accrue using the Applicable Rate in effect immediately prior to
the Eighth Amendment Effective Date) owing with respect to such Term Loans
through the Eighth Amendment Effective Date.

(i) Representations and Warranties. Each of the representations and warranties
of the Borrower contained in Article V of the Existing Credit Agreement and each
other Loan Document, immediately before and after giving effect to this Eighth
Amendment and the matters and transactions contemplated hereby, is true and
correct in all material respects on and as of the date hereof, except to the

 

14



--------------------------------------------------------------------------------

extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date; provided that (i) any representation and warranty made on
or as of the Closing Date that is qualified as to “Material Adverse Effect”
shall be deemed to be qualified by a “Company Material Adverse Effect” and
(ii) the representation and warranty in Section 5.14 of the Credit Agreement
shall not apply to information of a general economic or general industry nature
or to information regarding the status of any previously announced exploration
or pursuit of financial or strategic alternative as previously announced by the
Borrower (it being understood that the Borrower may not be in a position to
provide any information relating thereto prior to any public announcement).

(j) No Default. No Default shall exist, or would result from the Eighth
Amendment or from the application of the proceeds therefrom.

(k) PATRIOT Act. The Administrative Agent shall have received, at least 3
Business Days prior to the Eighth Amendment Effective Date, all documentation
and other information about the Borrower, Subsidiary Borrowers and the
Guarantors required under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, that has been
requested in writing at least 9 calendar days prior to the Eighth Amendment
Effective Date.

(l) Replacement Term Loans. All of the conditions set forth in the last
paragraph of Section 10.01 of the Existing Credit Agreement with respect to the
incurrence of Replacement Term Loans shall have been satisfied.

SECTION 4. Consent. the Borrower hereby consents to the assignment of (x) any
Term B-12 Loans to any New 2016 Replacement Term B-12 Lender who is not an
Existing Term B-12 Lender and (y) any Term B-14 Loans to any New 2016
Replacement Term B-14 Lender who is not an Existing Term B-14 Lender, in each
case, who was identified to the Borrower by the Administrative Agent prior to
the effectiveness of this Eighth Amendment (and the use of its signature page
attached hereto as Annex E in connection with such assignments in connection
with the primary syndication of the Term B-12 Loans and the Term B-14 Loans,
which may affixed to each Assignment and Assumption that relates to such
assignments).

SECTION 5. Post-Closing Requirements Relating to the Mortgaged Properties and
Other Collateral.

Within 90 days after the Eighth Amendment Effective Date (or such later date
acceptable to the Administrative Agent in its sole discretion), the Borrower
shall deliver to the Administrative Agent:

(a) evidence that a mortgage amendment (the “Mortgage Amendment”) with respect
to the Mortgaged Property has been duly executed, acknowledged and delivered by
a duly authorized officer of each party thereto on or before such date and are
in form suitable for filing and recording in all filing or recording offices
that the Administrative Agent may deem necessary or desirable;

(b) a date-down endorsement to the title insurance policy with respect to the
Mortgaged Property; and

(c) evidence that all fees, costs and expenses have been paid in connection with
the preparation, execution, filing and recordation of the Mortgage Amendment,
including, without limitation, reasonable attorneys’ fees, filing and recording
fees, title insurance company coordination fees, documentary stamp, mortgage and
intangible taxes and title search charges and other charges incurred in

 

15



--------------------------------------------------------------------------------

connection with the recordation of the Mortgage Amendment and the other matters
described in this Section 4 and as, and to the extent, otherwise required to be
paid in connection therewith under Section 10.04 of the Amended Credit
Agreement.

SECTION 6. Representations and Warranties. The Borrower and each Subsidiary
Borrower represent and warrant as follows:

(a) The execution, delivery and performance by the Borrower and each Subsidiary
Borrower of this Eighth Amendment are within the Borrower’s and each Subsidiary
Borrower’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (i) contravene
the terms of any of the Borrower’s or any Subsidiary Borrower’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (other than as permitted by Section 7.01 of the
Amended Credit Agreement), or require any payment to be made under (A) any
Contractual Obligation to which the Borrower or any Subsidiary Borrower is a
party or affecting the Borrower or any Subsidiary Borrower or the properties of
the Borrower or any Subsidiary Borrower or any of the Borrower’s Restricted
Subsidiaries or (B) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or any
Subsidiary Borrower or their property is subject; or (iii) violate any material
Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clause (ii)(A), to the extent that
such conflict, breach, contravention or payment could not reasonably be expected
to have a Material Adverse Effect.

(b) This Eighth Amendment has been duly executed and delivered by the Borrower
and each Subsidiary Borrower. This Eighth Amendment and each Loan Document after
giving effect to the amendments pursuant to this Eighth Amendment, constitutes a
legal, valid and binding obligation of the Borrower and each Subsidiary
Borrower, enforceable against the Borrower and each Subsidiary Borrower in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

SECTION 7. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the effectiveness of this Eighth Amendment, (i) each reference
in the Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Existing Credit Agreement shall mean and
be a reference to the Amended Credit Agreement, (ii) the 2016 Replacement Term
B-12 Loans shall constitute “Term Loans” and “Term B-12 Loans” for all purposes
under the Amended Credit Agreement (other than for purposes of
Section 2.01(a)(vii) and Section 7.10(a)(v) of the Amended Credit Agreement),
(iii) each 2016 Replacement Term B-12 Lender shall constitute a “Lender,” a
“Term Lender” and a “Term B-12 Lender,” in each case, as defined in the Amended
Credit Agreement, (iv) each 2016 Replacement Term B-12 Commitment shall
constitute a “Commitment” as defined in the Amended Credit Agreement, (v) the
2016 Replacement Term B-14 Loans shall constitute “Term Loans” and “Term B-14
Loans” for all purposes under the Amended Credit Agreement (other than for
purposes of Section 2.01(a)(viii) and Section 7.10(a)(viii) of the Amended
Credit Agreement), (iii) each 2016 Replacement Term B-14 Lender shall constitute
a “Lender,” a “Term Lender” and a “Term B-14 Lender,” in each case, as defined
in the Amended Credit Agreement and (iv) each 2016 Replacement Term B-14
Commitment shall constitute a “Commitment” as defined in the Amended Credit
Agreement.

(b) The Amended Credit Agreement and each of the other Loan Documents, as
specifically amended by this Eighth Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Obligations of the Loan Parties under the Loan Documents
(including all 2016 Replacement Term B-12 Loans and Replacement Term B-14
Loans), in each case, as amended by this Eighth Amendment.

 

16



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Eighth Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a modification, acceptance or waiver of any other
provision of any of the Loan Documents. On and after the effectiveness of this
Eighth Amendment, (i) all references to the “Credit Agreement” or words of like
import referring to the Existing Credit Agreement in any other Loan Document,
shall mean and be a reference to the Amended Credit Agreement and (ii) this
Eighth Amendment shall for all purposes constitute a Loan Document.

SECTION 8. Costs and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent and the Left Lead Arranger for all reasonable costs and
out-of-pocket expenses of the Administrative Agent and the Left Lead Arranger
(including, the reasonable legal fees and expenses of White & Case LLP, counsel
to the Administrative Agent and the Left Lead Arranger) in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Eighth Amendment, to the extent required by, and in accordance with,
Section 10.04 of the Amended Credit Agreement.

SECTION 9. Execution in Counterparts. This Eighth Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Eighth Amendment
by facsimile or other electronic transmission shall be effective as delivery of
a manually executed counterpart of this Eighth Amendment.

SECTION 10. Governing Law. This Eighth Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

WEST CORPORATION, as Borrower By:  

/s/ Jan D. Madsen

  Name:   Jan D. Madsen   Title:   Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO WEST AMENDMENT NO. 8]



--------------------------------------------------------------------------------

WEST INTERACTIVE CORPORATION

WEST INTERACTIVE SERVICES CORPORATION

WEST SAFETY SERVICES, INC.

WEST UNIFIED COMMUNICATIONS SERVICES, INC.,

as Subsidiary Borrowers

By:  

/s/ Jan D. Madsen

  Name:   Jan D. Madsen   Title:   Chief Financial Officer and Treasurer
CLIENTTELL, INC. CORPORATE CARE WORKS, INC. HEALTH ADVOCATE, INC. HUMAN
MANAGEMENT SERVICES, INC. NORTHERN CONTACT, INC. RX ADVOCATE, INC.

TWENTY FIRST CENTURY COMMUNICATIONS OF CANADA, INC.

WEST COMMAND SYSTEMS, INC. WEST IP COMMUNICATIONS, INC. WEST RECEIVABLE
SERVICES, INC.

WEST SAFETY COMMUNICATIONS OF VIRGINIA INC.

WEST SAFETY SOLUTIONS CORP.,

as Guarantors

By:  

/s/ Jan D. Madsen

  Name:   Jan D. Madsen   Title:   Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO WEST AMENDMENT NO. 8]



--------------------------------------------------------------------------------

WEST CLAIMS RECOVERY SERVICES, LLC, as Guarantors By: West Receivable Services,
Inc., its Member By:  

/s/ Jan D. Madsen

  Name:   Jan D. Madsen   Title:   Chief Financial Officer and Treasurer WEST
TELECOM SERVICES HOLDINGS, LLC, as a Guarantor By: West Corporation, its Member
By:  

/s/ Jan D. Madsen

 

Name:

 

Jan D. Madsen

 

Title:

 

Chief Financial Officer and Treasurer

WEST FACILITIES, LLC WEST REVENUE GENERATION SERVICES, LLC, as Guarantors By:
West Corporation, its Member By:  

/s/ Jan D. Madsen

  Name:   Jan D. Madsen   Title:   Chief Financial Officer and Treasurer
CLIENTTELL LAB, LLC, as a Guarantor By: ClientTell, Inc., its Member By:  

/s/ Jan D. Madsen

  Name:   Jan D. Madsen   Title:   Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO WEST AMENDMENT NO. 8]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent, Designated 2016
Replacement Term B-12 Lender and Designated 2016 Replacement Term B-14 Lender
By:  

/s/ Patrick Levesque

  Name:   Patrick Levesque   Title:   Director

 

[SIGNATURE PAGE TO WEST AMENDMENT NO. 8]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 8 TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, INTER ALIOS, WEST CORPORATION,
THE LENDERS PARTY THERETO, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS
ADMINISTRATIVE AGENT AND THE OTHER PARTIES AND AGENTS PARTY THERETO NAME OF FUND
(IF APPLICABLE):                                           NAME OF INSTITUTION:
                                          By:  

 

  Name:   Title: [For Lenders requiring a second signature line: By:  

 

Name:   Title:]  

 

[SIGNATURE PAGE TO WEST AMENDMENT NO. 8]



--------------------------------------------------------------------------------

ANNEX A

[Reserved]



--------------------------------------------------------------------------------

ANNEX B

GUARANTOR CONSENT AND REAFFIRMATION

December 19, 2016

Reference is made to AMENDMENT NO. 8 to Amended and Restated Credit Agreement
(the “Eighth Amendment”), dated as of June 17, 2016, to the Amended and Restated
Credit Agreement dated as of October 5, 2010 (as amended by Amendment No. 1 to
Amended and Restated Credit Agreement, dated as of August 15, 2012, Amendment
No. 2 to Amended and Restated Credit Agreement, dated as of October 24, 2012,
Amendment No. 3 to Amended and Restated Credit Agreement; Amendment No. 1 to
Guarantee Agreement, dated as of February 20, 2013, Amendment No. 4 to Amended
and Restated Credit Agreement, dated as of January 24, 2014, Amendment No. 5 to
Amended and Restated Credit Agreement, dated as of July 1, 2014, Amendment No. 6
to Amended and Restated Credit Agreement, dated as of November 24, 2015 and
Amendment No. 7 to Amended and Restated Credit Agreement, dated as of June 17,
2016 and as further amended, supplemented and/or otherwise modified prior to the
date hereof, the “Credit Agreement”), among West Corporation (the “Borrower”),
each Lender from time to time party thereto, Wells Fargo Bank, National
Association, as Administrative Agent and the other parties thereto. Capitalized
terms used but not otherwise defined in this Guarantor Consent and Reaffirmation
(this “Consent”) are used with the meanings attributed thereto in the Eighth
Amendment.

Each Guarantor hereby consents to the execution, delivery and performance of the
Eighth Amendment and agrees that each reference to the Credit Agreement in the
Loan Documents shall, on and after the Eighth Amendment Effective Date, be
deemed to be a reference to the Credit Agreement as amended by the Eighth
Amendment.

Each Guarantor hereby acknowledges and agrees that, after giving effect to the
Eighth Amendment, all of its respective obligations and liabilities under the
Loan Documents to which it is a party are reaffirmed, and remain in full force
and effect.

After giving effect to the Eighth Amendment, each Guarantor reaffirms each Lien
granted by it to the Administrative Agent for the benefit of the Secured Parties
under each of the Loan Documents to which it is a party, which Liens shall
continue in full force and effect during the term of the Credit Agreement as
amended by the Eighth Amendment, and shall continue to secure the Secured
Obligations (including Term B-12 Loans (including the 2016 Replacement Term B-12
Loans), Term A-2 Loans, Extended 2016 Revolving Credit Commitments and Term B-14
Loans (including the 2016 Replacement Term B-14 Loans)), in each case, on and
subject to the terms and conditions set forth in the Credit Agreement as amended
by the Eighth Amendment and the other Loan Documents.

This Consent shall be governed by, and construed in accordance with, the laws of
the state of New York.

*        *        *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first above written.

 

WEST CORPORATION CLIENTTELL, INC. CORPORATE CARE WORKS, INC. HEALTH ADVOCATE,
INC. HUMAN MANAGEMENT SERVICES, INC. NORTHERN CONTACT, INC. RX ADVOCATE, INC.

TWENTY FIRST CENTURY COMMUNICATIONS OF CANADA, INC.

WEST COMMAND SYSTEMS, INC. WEST INTERACTIVE CORPORATION

WEST INTERACTIVE SERVICES CORPORATION

WEST IP COMMUNICATIONS, INC. WEST RECEIVABLE SERVICES, INC.

WEST SAFETY COMMUNICATIONS OF VIRGINIA INC.

WEST SAFETY SERVICES, INC. WEST SAFETY SOLUTIONS CORP.

WEST UNIFIED COMMUNICATIONS SERVICES, INC.

By:  

 

  Name:   Jan D. Madsen   Title:   Chief Financial Officer and Treasurer

WEST CLAIMS RECOVERY SERVICES, LLC,

as Guarantors

By: West Receivable Services, Inc., its Member

By:  

 

  Name:   Jan D. Madsen   Title:   Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO WEST AMENDMENT NO. 8 GUARANTOR CONSENT AND REAFFIRMATION]



--------------------------------------------------------------------------------

WEST TELECOM SERVICES HOLDINGS, LLC By West Corporation, its Member By:  

 

  Name:  

Jan D. Madsen

  Title:  

Chief Financial Officer and Treasurer

WEST FACILITIES, LLC

WEST REVENUE GENERATION SERVICES, LLC

By: West Corporation, its Member By:  

 

  Name:   Jan D. Madsen   Title:   Chief Financial Officer and Treasurer
CLIENTTELL LAB, LLC By: ClientTell, Inc., its Member By:  

 

  Name:   Jan D. Madsen   Title:   Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO WEST AMENDMENT NO. 8 GUARANTOR CONSENT AND REAFFIRMATION]



--------------------------------------------------------------------------------

ANNEX C

[Reserved.]



--------------------------------------------------------------------------------

ANNEX D

New 2016 Commitment Schedule

 

2016 Replacement

Term B-12

Commitment

   2016 Replacement
Term B-14
Commitment  

$867,825,000

   $ 259,350,000   



--------------------------------------------------------------------------------

Annex E

Borrower’s Signature Page to Assignment and Assumption

[see attached]



--------------------------------------------------------------------------------

WEST CORPORATION, By:  

 

  Name:   Jan D. Madsen   Title:   Chief Financial Officer and Treasurer

[Signature Page to West – Assignment and Assumption Agreement (Amendment No. 8)]